JOSEPHINE LINKER HART, Justice, concurring in part and dissenting in part. I disagree that Ms. Scudder’s adult adoption is legally and factually conclusive in this case. In my view, the majority has interpreted Arkansas Code Annotated section 9-9-215 far too broadly. While the plain wording of the statute certainly affects all the legal relationships where Ms. Scudder is concerned, I cannot agree that its proper application affects the status of | ifiP.S., who is a person in her own right. While it may be a legal fact that Ms. Ramsey is no longer Ms. Scudder’s legal mother, it is a biological fact that Ms. Ramsey is, and will always be, P.S.’s biological grandmother. I am aware that this court has diminished the importance of a biological link to a child by its decisions in Bethany v. Jones, 2011 Ark. 67, 378 S.W.3d 731, and Robinson v. Fordr-Robinson, 362 Ark. 232, 208 S.W.3d 140 (2005). However, I find it completely untenable that this court has today announced that it is wholly irrelevant under the law. Also troubling is the majority’s decision to completely ignore our standard of review in this visitation case. I find myself echoing the concern expressed by Justice Danielson in his dissent in Daniel v. Spivey, 2012 Ark. 39, 386 S.W.3d 424, that the majority has completely ignored “our even greater deference to the circuit courts in cases involving child custody or visitation.” I likewise find it troubling that this court, with its superintending authority over the trial courts of this state would countenance a collateral attack on a visitation order by another division of the Jackson County Circuit Court. I concur with the majority to the extent that they find error in the trial court’s decision to reject Ms. Scudder’s challenge to Ms. Ramsey’s grandparent visitation. In my view, while not conclusive, Ms. Scudder’s adult adoption proceeding did constitute a material change in circumstances. Accordingly, I would reverse and remand this case for the trial court to consider the best interest of the child in regard to visitation in light of the current circumstances.